         Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 1 of 7




                                    STATEMENT OF FACTS

        Your affiant, Joseph DeWan, is a Special Agent assigned to the Federal Bureau of
Investigation (“FBI”). I am currently assigned to the Seattle Field Office where I am assigned to
investigate domestic terrorism matters. During my service with the FBI, I have investigated and
participated in the investigations of criminal activity, including but not limited to, crimes against
persons and property as well as conspiracies against civil rights. During these investigations, I
have participated in the execution of search warrants and the seizure of evidence indicating the
presence of criminal violations. As an FBI Agent, I have also conducted or participated in physical
surveillance, debriefings of informants, and reviews of records and recordings. Currently, I am
tasked with investigating criminal activity in and around the Capitol grounds on January 6, 2021.
As a Special Agent, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

         On January 6, 2021, a joint session of the U.S. Congress convened at the U.S. Capitol,
which is located at First Street, SE, in Washington, D.C. During the joint session, elected members
of the U.S. House of Representatives and the U.S. Senate were meeting in separate chambers of
the U.S. Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate
chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the U.S. House of
Representatives and U.S. Senate, including the President of the Senate, Vice President Mike Pence,
were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the U.S.
Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained
        Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 2 of 7




in the U.S. Capitol from the time he was evacuated from the Senate Chamber until the sessions
resumed.

        During national news coverage of the aforementioned events, video footage depicted
evidence of violations of local and federal law, including scores of individuals inside the U.S.
Capitol building without authority to be there. These individuals included a white male, wearing
a red baseball cap and a red jacket, holding a yellow “Don’t Tread On Me” flag. The images below
depict the individual, whom law enforcement has probable cause to believe is Joseph Elliott Zlab
(“ZLAB”), known to reside in Washington state.




                                               Figure 1
           Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 3 of 7




       On January 16, 2021, FBI received an anonymous tip that ZLAB was in the Capitol
building on January 6, 2021. The tipster stated that s/he knew ZLAB and provided the name of
ZLAB’s place of business. During a subsequent conversation with the tipster, the tipster informed
FBI that his/her parent had informed him/her of ZLAB’s presence in the U.S. Capitol on January
6, 2021. When shown the photograph in Figure 1, the tipster confirmed the image depicted
ZLAB. 1

       After the tip, your affiant conducted an online search and confirmed the name of ZLAB’s
business in Everett, Washington. ZLAB’s business website included a picture of him:




        After reviewing public records and obtaining a phone number for ZLAB, on January 20,
2021, your affiant called ZLAB. ZLAB identified himself and confirmed he attended President
Trump's speech on January 6, 2021 and participated in the march to the U.S. Capitol. ZLAB stated
he circled the Capitol building two to three times taking pictures. When asked if he went in the
Capitol building, ZLAB stated that he thought he needed an attorney because he did not want to
say anything incriminating. ZLAB further told FBI that he flew down to Washington, D.C. on or
about January 5, 2021 and returned to Washington on or about January 7, 2021. ZLAB provided
to FBI a cell phone number ending in 7305 (“7305 Number”) to be used for future contact.

       After this conversation, your affiant confirmed with Alaska Airlines that ZLAB traveled
from Seattle to Washington, D.C. on January 5th and returned from Washington, D.C. to Seattle
on January 7th.

       According to Verizon records, the subscriber to the 7305 Number is ZLAB.



       1
         When making the tip, the tipster told FBI that ZLAB looked like Photograph 86-AFO on the
FBI’s “Most Wanted” website as to the Capitol Riots but “not exactly like him.” Photograph 86 depicts
a white male with dark eyes and close-cropped graying hair. See https://www.fbi.gov/wanted/capitol-
violence-images/photograph-86-afo-1-19-2021.png/view
        Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 4 of 7




        Your affiant also obtained other footage of ZLAB inside of the U.S. Capitol on January 6,
2021. The footage depicted ZLAB entering the building from the Memorial Door on the first floor
of the East side of the Capitol building. The footage also recorded ZLAB in the Rotunda, walking
down corridors next to the House of Representatives, entering the House Appropriations Room,
other locations inside the Capitol building, and exiting via the East exit.




        On April 8, 2021, the Honorable G. Michael Harvey, U.S. Magistrate Judge for the
District of Columbia, issued a search warrant for ZLAB’s Google, Inc. account. According to
the subscriber information, the account email address is joe.zlab@gmail.com, the name on the
account is “Joe Zlab,” and the recovery phone number is the 7305 Number.

        Your affiant noted that the photographs inside of ZLAB’s Google account are organized
by date. Under a folder titled “January 6, 2021,” your affiant found the following photographs of
the inside of the U.S. Capitol:
        Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 5 of 7




       In addition, your affiant discovered a photograph inside of the Google account, dated
January 6, 2021, which depicts the door to the House Appropriations Room. Based on video
footage, your affiant believes that after ZLAB took this picture, he entered the door.
        Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 6 of 7




        Your affiant and other agents conducted surveillance of ZLAB on multiple occasions.
On April 21, 2021, the FBI took the below picture of ZLAB. Based on the photograph, your
affiant confirmed that ZLAB is the person in the above photographs from inside of the U.S.
Capitol.




     Based on the foregoing, your affiant submits that there is probable cause to believe that
ZLAB violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or
         Case 1:21-mj-00419-GMH Document 1-1 Filed 05/07/21 Page 7 of 7




remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions. For purposes of Section 1752 of Title 18, a
“restricted building” includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that ZLAB violated 40 U.S.C.
§§ 5104(e)(2)(C), (D) and (G) which makes it a crime to willfully and knowingly (C) with the
intent to disrupt the orderly conduct of official business, enter or remain in a room in any of the
Capitol Buildings set aside or designated for the use of— (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress; or (ii) the
Library of Congress; (D) utter loud, threatening, or abusive language, or engage in disorderly or
disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.


                                                      _________________________________
                                                      Joseph DeWan
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 7th day of May 2021.                                   Digitally signed by
                                                                     G. Michael Harvey
                                                                     Date: 2021.05.07
                                                                     13:44:00 -04'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
